Feb Curiam.
The prosecutor was a foreman of laborers employed by the old Hudson county boulevard commission. He seeks to review the action of the new Hudson county park commission in abolishing the position which he occupied, claiming that he had a right to the office because he held an exempt fireman’s certificate.
The stipulation of facts and the record returned with the *44writ are too attenuated for us to determine the prosecutor’s right to the possession of the office claimed, if such it be. Loper v. Millville, 53 N. J. L. 362.
In so far as the writ seeks to attack the existence of the defendant commission, it is unnecessary for us to say more than that the principal questions suggested have been passed upon in McCarthy v. Walter, 107 N. J. L. 223.
The writ will therefore be dismissed.